Citation Nr: 1233675	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-34 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded to the RO in March 2010 for further development.  Subsequently, the issue of service connection for tinnitus which had been on appeal was granted by the RO in June 2011.  Accordingly, that issue is no longer on appeal.  

The issue of entitlement to service connection for prostate cancer was raised by the Veteran in August 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Official military research of the Veteran's claim that his unit, Company A, 7th Support Battalion, 199th Infantry Brigade, was subject to rocket attack while he was assigned to it, shows that this did occur.

2.  The Veteran has been medically diagnosed with PTSD due to this stressor. 

3.  The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral hearing loss was not incurred in the Veteran's active duty service, and sensorineural hearing loss disability may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim for service connection for PTSD has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Regarding the claim seeking service connection for bilateral hearing loss, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in December 2005 and March 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and examined the Veteran for hearing loss disability in August 2010.  The VA examination in August 2010 included a medical opinion which adequately considered the matter of whether the Veteran's current bilateral hearing loss was related to his military service.  The examiner provided a rationale for that opinion.  The examiner physically evaluated the Veteran, reviewed the claims file, and gave medical reasons for the opinion.  This examination was therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's March 2010 remand by obtaining all available relevant records identified, and by adequately examining the Veteran for his hearing loss disability claim.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Legal Criteria, Factual Backgrounds, and Analyses

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  (Other PTSD service connection criteria have been enacted since after the claim was filed, but the above criteria are more favorable as they result in an earlier effective date for the grant of service connection for PTSD for the Veteran.  Accordingly, the other criteria are not discussed in this decision.)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

In the present case, PTSD has been diagnosed by VA health care providers.  

According to the Veteran's service personnel records, he served in Long Binh, Vietnam from August 1968 to August 1969 for Company A, 7th Support Battalion, 199th Infantry Brigade, as a personnel clerk.  The evidence of record does not show that the Veteran "engaged in combat with the enemy".  The Veteran's service records do not show that he was awarded a Combat Infantryman Badge, Purple Heart, or other indicator of combat.  Consequently, service connection may be granted for PTSD only if the record contains credible evidence that the claimed in-service stressor(s) occurred.  

The Veteran alleges through January 2006, November 2007, and May and August 2010 statements that a living area or barracks was blown up in December 1968 by 122 mm rockets, and that he witnessed this and carried the injured to help and saw blood everywhere. 

The service department confirmed in May 2010 that during the time the Veteran was stationed in Long Binh in 1968, there were incoming mortars and rockets, including in October 1968, when they caused damage to the Long Binh Post Installation.

Therefore, the Board finds that the Veteran's unit was subject to enemy attack at Long Binh while he was assigned to that unit.  Under the judicial holding in Pentecost V. Principi, 16, Vet.App. 124 (2002), the Board therefore finds that a stressor has been corroborated.  

Of record is an August 2010 VA psychiatric examination report which shows a diagnosis of PTSD for the Veteran and sufficiently attributes such PTSD to the Veteran's claim of experiencing incoming rocket fire during his tour of Vietnam.  There had been a June 2011 VA medical opinion, based on a claims folder review, indicating that the August 2010 VA examination report was not sufficient to warrant a diagnosis of PTSD, but the June 2011 medical opinion was made before the last 5 pages of the August 2010 VA psychiatric examination report were associated with the claims folder.  Accordingly, that VA medical opinion is accorded no probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  In light of the evidence, service connection for PTSD is warranted. 

Regarding the Veteran's bilateral hearing loss claim, on service entrance examination in November 1967, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

5
LEFT
15
5
-5

5

On service discharge examination in November 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

15
LEFT
0
0
0

10

Service treatment records are silent for reference to ear problems, including hearing problems.  

In an undated private audiogram, received in November 2005, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
60
LEFT
10
5
20
25
55

A VA audiological examination was conducted in July 2010.  The report of this examination listed the audiological findings shown on the Veteran's service March 1968 entrance and November 1969 separation examinations.  She examined the Veteran and found that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
65
LEFT
25
25
35
40
55

Speech recognition scores, using the Maryland CNC test, were 92 percent in the right ear and 80 percent in the left ear.

The examiner reviewed the Veteran's inservice audiograms and noted that they indicated that he had normal hearing sensitivity bilaterally at those times.  Moreover, a comparison of these inservice examinations revealed that pure tone thresholds had decreased in 6 of the 8 Hertz levels tested.  Based upon a review of the Veteran's claims file and examination of the Veteran, the VA examiner concluded that the Veteran's current bilateral hearing loss was not likely the result of noise exposure during his tour of duty from March 1968 to December 1969.  In support of this opinion, the VA examiner cited the evidence of normal hearing sensitivity bilaterally at the time of service discharge.

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  Hearing loss disability of either ear was not manifest in service, and sensorineural hearing loss was not manifest to a degree of 10 percent within one year of separation.  Additionally, no medical evidence of record relates the Veteran's current hearing loss disability to service.  To the contrary, the examiner in August 2010 indicated that it was not likely that it resulted from noise exposure in service.  No evidence shows hearing loss in service and continuity since.  In light of the above, service connection is not warranted for bilateral hearing loss disability.  

The representative indicated in January 2012 that it had been conceded that the Veteran had been exposed to hazardous noise in service for his tinnitus claim, and so acoustic trauma should be conceded for the hearing loss disability claim.  However, even if acoustic trauma is conceded, the evidence still shows that there is no relationship between the current hearing loss disability and service.  The VA examiner in August 2010 concluded that it was not likely that the Veteran's current bilateral hearing loss disability resulted from in-service noise exposure.  The Board may not substitute its judgment for that of the examiner.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  While the Veteran indicated in June 2008 that he believed his hearing loss is from Vietnam, he is a layperson who, as such, is unable to indicate that it is related to service.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


